DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the preliminary amendment filed on 11/27/2019.
Status of the Claims:
Claim(s) 1-4 and 6-11 has/have been amended.
Claim(s) 12 has/have been canceled.
Claim(s) 13-17 has/have been newly added.
Claim(s) 1-11 and 13-17 is/are pending in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites, inter alia, “A machine readable storage medium for storing machine-executable instructions…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a machine readable storage medium and what is not to be included as a machine readable storage medium.
per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the machine readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits that a claim drawn to such a machine readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference 2010/0208099 to Nomura (hereinafter Nomura).

Regarding independent claim 1, Nomura teaches a white balance adjustment method, comprising: 
obtaining an image captured by a camera (CCD 20 captures an image, see par. [0072]); 
determining a brightness value of the image and acquisition parameter values with which the image is captured by the camera, wherein the acquisition parameter values include an exposure time, an exposure gain and an aperture value (calculates a brightness value Lv from shutter speed (Tv), aperture value (Av) and sensitivity (Sv), see par. [0078]); 
determining a first parameter according to the brightness value, the exposure time, the exposure gain and the aperture value (Uses the determine Lv which was calculated LV=Tv+Av-Sv, see par. [0078]); 
calculating a second parameter according to three-primary-color values of pixels in the image (an RGB integration value is calculated by integrating RGB values, a shutter speed, an aperture value and sensitivity, see par. [0078]); and 
adjusting a white balance gain of the camera according to the first parameter and the second parameter (step S7 of Fig. 3 the white balance (WB) correction reducing coefficient is calculated based on brightness information, see par. [0094] and in step S8 the WB correction coefficients for representing a white portion area calculated using the RGB integration values, see par. [0096]).

Regarding claim 2, Nomura teaches the method of claim 1, wherein, determining a first parameter according to the brightness value, the exposure time, the exposure gain and the aperture value comprises: 
determining an environmental illumination mode with which the image is captured by the camera according to the brightness value, the exposure time, the exposure gain and the aperture value (the scene illumination is determined using using Lv, a shutter speed, an aperture value and sensitivity, see par. [0078]); 
searching for the first parameter corresponding to the environmental illumination mode for the image captured by the camera in a prestored table of correspondence between environmental illumination modes and first parameters (determines the cloudy scene, sunny area, shadow area, etc., see pars. [0078-0079] and in Fig. 10 shows the prestored environmental modes).

Regarding claim 3, Nomura teaches the method of claim 1, wherein, determining the brightness value of the image comprises: 
obtaining the three-primary-color values of the image captured by the camera (obtains the RGB-RAW data, see par. [0073]); 
calculating the brightness value of the image according to the three-primary-color values and preset weighted proportions respectively corresponding to each of the three-primary-color values (calculates brightness with weighted colors, see par. [0081]).
	
Regarding claim 7, Nomura teaches the method of claim 2, wherein, calculating a second parameter according to the three-primary-color values of pixels in the images comprises; 
searching, in a prestored table of correspondence between environmental illumination modes and preset color gamuts, for a preset color gamut corresponding to the environmental illumination 
determining pixels satisfying a preset condition in the image, wherein the preset condition is that a ratio of R value to G value, a ratio of B value to G value of a pixel in the image are all in the searched color gamut (G/B and G/R are used in the conditions, see pars. [0078-0079]); 
calculating an accumulated value of R value, an accumulated value of G value and an accumulated value of B value of the pixels satisfying the preset condition, and calculating the second parameter according to the accumulated value of R value, the accumulated value of G value and the accumulated value of B value (an RGB integration value is calculated by integrating RGB values from the blocks, see par. [0077]).
	
Regarding claim 9, Nomura  teaches the method of claim 2, wherein, adjusting the white balance gain of the camera according to the first parameter and the second parameter comprises: 
adjusting the white balance gain of the camera to the second parameter if the number of pixels satisfying the preset condition is larger than a preset threshold of the number of white points (adjust per Fig. 13 and par. [0101]); 
wherein, the preset condition is that a ratio of R value to G value and a ratio of B value to G value of a pixel in the image are all in a target preset color gamut, and the target preset color gamut is a preset color gamut corresponding to the environmental illumination mode with which the image is captured by the camera (the ratios of G/R and G/B are used to determine environmental illumination modes, see pars. [0078-0079]); 
adjusting the white balance gain of the camera to a weighted value between the second parameter and the first parameter if the number of pixels satisfying the preset conditions is less than or equal to the preset threshold of the number of the white points (adjust per Fig. 13, see par. [0101]).

Regarding independent claim(s) 10, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 1 and is/are rejected for the same reasons used above.
	
Regarding claim 11, Nomura teaches a machine readable storage medium for storing machine-executable instructions, wherein, the machine executable instructions are invoked and executed by an image processor to cause the image processor to implement the steps of the method of claim 1 (SDRAM 23, ROM 24 or Memory card 15, see Fig. 2).
	
Regarding claim 13, Nomura teaches the method of claim 2, wherein, the environmental illumination mode comprises a sunny day mode, a cloudy day mode and an artificial light source mode (incandescent, cloudy, sunny etc., see Fig. 10).
	
Regarding claim 17, Nomura teaches the method of claim 9, wherein, adjusting the white balance gain of the camera to a weighted value between the second parameter and the first parameter comprises: 
obtaining a final white balance gain based on the first parameter and a first preset weighted value corresponding the first parameter, the second parameter and a second preset weighted value corresponding the second parameter (obtains final gain per Fig. 13, see par. [0101]); and 
adjusting the white balance gain of the camera to the final white balance gain (adjust per Fig. 13, see par. [0101]).


Allowable Subject Matter
Claims 4-6, 8 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 2, wherein, determining an environmental illumination mode with which the image is captured by the camera according to the brightness value, the exposure time, the exposure gain and the aperture value comprises: 
calculating a first illumination value according to the brightness value, the exposure time, the exposure gain and the aperture value; 
mapping the first illumination value to a second illumination value by a piecewise linear mapping method; 
comparing the second illumination value with a plurality of illumination thresholds, and determining the environmental illumination mode with which the image is captured by the camera according to the comparison result.

Regarding claim(s) 5-6 and 14-16, claim(s) further depend from claim 4 and is/are allowable for the same reasons stated above.

Regarding claim 8, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 7, wherein, calculating the second parameter according to the accumulated value of R value, the accumulated value of G value and the accumulated value of B value comprises: 
calculating the second parameter according to the following formula: 
Rgain = sumG /sumR 
Bgain = sumG /sumB 
Ggain = 1 
wherein, (Rgain, Bgain, Ggain) is the second parameter, sumR is the accumulated value of the R value, sumG is the accumulated value of the G value and sumB is the accumulated value of the B value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698